           Case 3:17-cv-00558-SRU Document 568 Filed 10/12/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

                                                           :   No. 3:17-cv-00558 (SRU)
           IN RE TEVA SECURITIES LITIGATION
                                                           :
                                                           :   No. 3:17-cv-00558 (SRU)
           THIS DOCUMENT RELATES TO:
                                                           :

                    OCTOBER 12, 2020 DISCOVERY STATUS REPORT

       Plaintiffs submit this status report pursuant to the Court’s guidance and instructions at the

October 1, 2020 hearing on Plaintiffs’ Second Motion to Compel Discovery from Defendants

(ECF 554) that the Parties apprise the Court in ten days if they have not reached a resolution, in

anticipation of a conference with the Court in “two weeks” (i.e., October 15) to address those

remaining issues.1 Plaintiffs are pleased to report that the Parties have reached agreement on two

of the three issues, and that Plaintiffs are hopeful the third issue can be resolved prior to October 15

as well.

       Selection of a Forensic Examiner: The parties have agreed upon a neutral forensic

examiner to conduct the forensic analysis and recovery regarding Ms. Cavanaugh’s text messages.

       Protocol for Forensic Inspection: The Parties have exchanged several drafts and are

working toward an agreed-upon protocol for the forensic analysis and recovery. Plaintiffs will

update the Court by 5:00 PM on Wednesday, October 14 if the Parties are unable to reach an

agreement as to the protocol.

       Defendants’ Production of Additional Text Messages: The Parties have agreed to a

timetable for Defendants’ production of the additional text messages for Maureen Cavanaugh,

Christine Baeder, Teri Coward, Kevin Galownia, Nisha Patel, and David Rekenthaler, consistent




1
 Terms not defined herein have the meanings specified in the Complaint (ECF 310) and Plaintiffs’
Memorandum of Law in Support of Second Motion to Compel Discovery from Defendants (ECF 555).


                                                   1
        Case 3:17-cv-00558-SRU Document 568 Filed 10/12/20 Page 2 of 3




with this Court’s guidance and instructions at the October 1, 2020 hearing. Defendants will

produce these text messages on a rolling basis, with production beginning by October 20, 2020

and a targeted completion date of October 30, 2020.

Date: October 12, 2020

                                               Respectfully submitted,

                                               PLAINTIFFS ONTARIO TEACHERS’
                                               PENSION PLAN BOARD, and
                                               ANCHORAGE POLICE & FIRE
                                               RETIREMENT SYSTEM

                                               /s/ Joseph A. Fonti
                                               Joseph A. Fonti (admitted pro hac vice)
                                               Evan A. Kubota (admitted pro hac vice)
                                               Benjamin F. Burry (admitted pro hac vice)
                                               Thayne Stoddard (admitted pro hac vice)
                                               BLEICHMAR FONTI & AULD LLP
                                               7 Times Square, 27th Floor
                                               New York, NY 10036
                                               Telephone: (212) 789-1340
                                               Facsimile: (212) 205-3960
                                               jfonti@bfalaw.com
                                               ekubota@bfalaw.com
                                               bburry@bfalaw.com
                                               tstoddard@bfalaw.com

                                               Counsel for Lead Plaintiff
                                               Ontario Teachers’ Pension Plan Board, and
                                               for Named Plaintiff Anchorage Police & Fire
                                               Retirement System, and Lead Counsel for the
                                               Class

                                               Marc J. Kurzman (ct01545)
                                               Christopher J. Rooney (ct04027)
                                               CARMODY TORRANCE
                                               SANDAK & HENNESSEY LLP
                                               707 Summer Street, Suite 300
                                               Stamford, CT 06901
                                               Telephone: (203) 252-2680
                                               Facsimile: (203) 325-8608
                                               mkurzman@carmodylaw.com
                                               crooney@carmodylaw.com



                                               2
Case 3:17-cv-00558-SRU Document 568 Filed 10/12/20 Page 3 of 3




                              Local Counsel for Lead Plaintiff
                              Ontario Teachers’ Pension Plan Board, and
                              for Named Plaintiff Anchorage Police & Fire
                              Retirement System




                              3
